Marston, J.
I concur in the opinion of my brother Cooley in this case. I cannot, however, silently permit the extraordinary course adopted by the police officers in this case to pass unnoticed and uncondemned.
It appears that the respondent applied to John F. Webb, a policeman who was in charge of the police court in the city of Detroit, and requested him to leave the door of said court room unlocked, as he, Saunders, wanted to get in there to get the ONeil bonds, and that he, Saunders, would pay Webb' for so doing. That in reply thereto Webb informed him that he would consider the matter; that he, Webb, then called upon his superior officer and communicated to him what had taken place; that the latter told Webb to say to respondent he, Webb, would do as desired; that on the same afternoon Webb saw respondent and told him he would leave the door open; that Captain Girardin (the superior officer), detective Sullivan and Webb posted themselves that night in the office of the clerk of the police court, and while they were there, Benjamin D. Moylan opened the door and entered, and while there they arrested him.
It does not, with sufficient clearness, appear what authority Webb or his superior officer had in the office in question, so that the case as it now stands does not, I think, come within the decisions referred to.
The course pursued by the officers in this ease was *222utterly indefensible. Where, a person contemplating the commission of an offense approaches an officer of the law, and asks his assistance, it would seem to be the' duty of the latter, according to the plainest principles of duty and justice, to decline to render such assistance, and to take such steps as would be likely to prevent the commission of the offense, and tend to the elevation and improvement of the would-be criminal, rather than to his farther debasement. Some courts have gone a great way in giving encouragement to detectives, in some very questionable methods adopted by them to discover the guilt of criminals; but they have not yet gone so far, and I trust never will, as to lend aid or encouragement to officers who may, under a mistaken sense of duty, encourage and assist parties to commit crime, in order that they may arrest and have them punished for so doing. The mere fact that the person contemplating the commission of a crime is supposed to be an old offender can be no excuse, much less a justification for the course adopted and pursued in this case. If such were the fact, then the greater reason would seem to exist why he' should not be actively assisted and encouraged in the commission of a new offense which could in no way tend to throw light upon his past iniquities, or aid in punishing him therefor, as the law. does not contemplate or allow the conviction and punishment of parties on account of their general bad or criminal conduct, irrespective of their guilt or innocence of the particular offense charged and for which they are being tried. Human nature is frail enough at best, and requires no encouragement in wrong-doing. If we cannot assist another and prevent him from violating the laws of the land, we at least should abstain from any active efforts in the way of leading him into temptation. Desire to commit crime and opportunities for the commission thereof would seem sufficiently general and numerous, and no special efforts would seem necessary in the way of encouragement or assistance in that direction.